MUNICIPAL COURTS OF RECORD Title 11 O.S. 785.2 [11-785.2](D) (1975) applies to municipal criminal courts of record and violators who are residents of Oklahoma. There are no circumstances by which a municipal court not of record, may require a non-resident violator, to comply with provisions of 22 O.S. 1114.1 [22-1114.1](c) (1971). The only provisions for a municipal court not of record are set out in 11 O.S. 958.22 [11-958.22] (1971).  The Attorney General's Office has received your request for an opinion regarding the use of a valid license to operate a motor vehicle as a method of posting bail, wherein you ask the following questions: "1. Does Title 11 Section 11 O.S. 785.2 [11-785.2](d) subsection D, Oklahoma Statutes 1974 Supplement, apply only to municipalities with a court of record? "2. Does the aforementioned section of the law apply only to those violators who are residents of Oklahoma? "3. Are there any circumstances under which a municipality without a court of record, may require a violator, who is not a resident of the State of Oklahoma, to comply with the provisions of Title 22, Section 22 O.S. 1114.1 [22-1114.1](c) subsection (c), Oklahoma Statutes, 1971?" Title 11 O.S. 785.2 [11-785.2](d) (1974) provides as follows: "A municipality may require a resident of this state who is arrested for a municipal traffic violation by a law enforcement officer to comply with the procedures provided by law in Section 1114.1 of Title 22 of the Oklahoma Statutes for state traffic violations with respect to release of the arrested person and the methods of posting bail shall apply: "1. Posting cash bail; "2. Depositing with the arresting officer a 'guaranteed arrest bond certificate'; or "3. Depositing with the arresting officer a valid license to operate a motor vehicle, in exchange for a receipt therefor issued by the arresting officer, which shall be recognized as an operator's license and shall authorize his operation of a motor vehicle to the date of his hearing but not to exceed twenty (20) days." This section comes under Chapter 18 of Title 11, Municipal and City Courts, Municipal Criminal Courts of Record. The language therein deals specifically with "a resident of this state" and "criminal court of record" which results in your questions one and two being answered in the affirmative. As to your third question, 22 O.S. 1114.1 [22-1114.1](c) (1971), would not be applicable to the situation given. The situation would be covered by referring to provisions of 11 O.S. 958.1 [11-958.1] (1971) pertaining to municipal court not of record which states: "Every city and town of this state may create a Municipal Court, as provided by Title 11 of the Oklahoma Statutes, 958.2, which shall be a court not of record. This court may be created in addition to a Municipal Court of Record. In this chapter, city includes cities and incorporated towns and mayor includes the mayor of a city and the chairman of a town board of trustees" (Emphasis added).  Title 11 O.S. 958.22 [11-958.22] (1971), which is controlling in a bond situation in a court not of record, provides that: "The defendant shall be eligible to be admitted to bail either before or after arraignment, in all cases involving the violation of a city ordinance. The amount and conditions thereof shall be determined by the judge, who, by appropriate rules of the court, shall prescribe rules for the receipt of bail. In the event of arrests at night, or other emergency, or when the judge is not available, the chief of police or his designated representative shall be authorized by the judge to accept a temporary cash bond in a sufficient amount to secure the appearance of the accused, but in no event shall said cash bond be less than Ten Dollars ($10.00) nor more than the maximum penalty provided by ordinance for each offense charged." Sections 11 O.S. 958.1 [11-958.1] and 11 O.S. 958.22 [11-958.22] make no distinction between residents and non-residents.  It is, therefore, the opinion of the Attorney General that your questions one and two be answered in the affirmative. Title 11 O.S. 985.22 [11-985.22] (1974) applies to municipal criminal courts of record and violators who are residents of Oklahoma. It is further the opinion of the Attorney General that your third question be answered in the negative. There are no circumstances by which a municipal court not of record, may require a non-resident violator, to comply with provisions of 22 O.S. 1114.1 [22-1114.1](c) (1971). The only provisions for a municipal court not of record are set out in 11 O.S. 958.22 [11-958.22] (1971).  (Robert McDonald)